Title: Protest of Virginia Delegates, [10 October] 1781
From: Madison, James
To: 

[10 October 1781]
That no misconstruction unfavorable to the territorial rights of the State of Virginia may be put on the refusal of its Delegates to exhibit evidence in support of them before the Committee to whom the territorial Cessions of Virginia New York and Connecticut were referred according to the request of that Committee and the example of the Delegates from New York and Connecticut; the considerations on which that refusal was grounded, and of which the Committee were verbally apprized before any progress was made in the present enquiry, are now stated to them in writing.
First. The Acts of Congress in compliance with which the abovementioned Cessions were made are founded on the supposed inexpediency of discussing the questions of right, & recommends to the several States having territorial claims in the Western Country, a liberal surrender of a portion of those claims for the benefit of the United States as the most advisable means of removing the embarrassments which such questions created. To make these acts of surrender then, the basis of a discussion of territorial rights is a direct contravention of the Acts of Congress, and tends to diminish the weight and efficacy of future recommendations from them to their Constituents.
Secondly. If the present discussion has been opened upon an opinion that Congress can assume for the use of the United States any portion of territory claimed by an individual State and supposed by them not to fall within its limits, we are now to learn the page of the Confederation in which this power is delegated; if upon an opinion that Congress may exercise jurisdiction in territorial controversies between individual States, we refer the Committee to the Article of the Confederation which vests an exclusive jurisdiction in such cases in another tribunal.
Thirdly. The Cases now before the Committee may eventually be brought before that constitutional tribunal. Ought not its decrees to be free from the bias & suspicion to which they may be exposed by the most indirect prejudication on the subject of right by so high an Authority as Congress, or even a Committee of Congress?
Fourthly. Although it should be confessed that the cognizance of territorial rights belongs to Congress or a Committee of Congress (against which position we strenuously protest) yet the very form of conducting this business, if scanned by the ordinary rules of Justice, is manifestly and essentially defective. Without any previous notice to the parties of an intention to discuss questions of right and receive evidence relating to them, nay, after expressly holding forth to them an intention to exclude all such questions, they are now called upon to exhibit the evidence which supports their respective claims, by which means prepossessions in favor of one party may be created by arguments and representations which another party is unprepared to controvert.
Fifthly. Nor can the conditions or reservations annexed to some of the Cessions render a discussion of territoria[l] rights necessary to determine the Authority of Congress to accept them. For even if these reservations should interfere with the claims of any other State, what injury can arise, since the doors of the Constitutional tribunal will not be barred to them and it may at the same time be declared by Congress that such acceptance shall in no wise affect them.
Jos: Jones.James Madison Junr.Edmund Randolph.
